DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and work together to resolve any pending issues and/or identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 6, 2022 has been entered.
Status of the Claims
Claims 1–15 and 17–20 are pending. Claims 17–19 stand withdrawn. In total, claims 1–15 and 20 are the subject of this Office Action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by Examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung.1
With respect to claim 1, the following analysis applies.
Overview of Hornung
Hornung discloses a dialyzer for blood purification. Examiner is interpreting this dialyzer as a hemodialyzer, inter alia, because Hornung suggests that its dialyzer can be used for blood purification. (Id.) With this in mind, Hornung discloses that its hemodialyzer comprises a bundle of hollow fiber membranes. (Id. ¶ 10.) The hollow fiber membranes can be synthetic. (See, e.g., Hornung ¶ 22 (suggesting that the hollow fiber membranes can comprise polysulfone (PSU) and polyvinylpyrrolidone (PVP).) The following additional features are taught or suggested by Hornung.
Fiber wall thickness
Hornung suggests that each of its hollow fibers can have a four-layer structure, wherein: the first (or inner) layer has a thickness less than 1 µm; the second layer has a thickness of about 1 µm to 15 µm; the third layer having a thickness of 20 µm to 60 µm; and the fourth layer having a thickness of about 1 µm to 10 µm. (Hornung ¶¶ 30–33.) In total, these thicknesses suggest that the fiber wall thickness can be in the range of about 23 µm to 86 µm.
Inner fiber diameter
Hornung suggests that its hollow fiber membranes can have an outer diameter of from about 150 µm to 320 µm. (Hornung ¶ 27.) In addition, as conveyed in the paragraph immediately above, Hornung suggests that each of its hollow fiber membranes can have an overall thickness of about 23 µm to about 86 µm. Given that the inner diameter is equal to the outer diameter minus the wall thickness, Hornung’s range of outer diameters and range of overall thickness suggest that the inner diameter of its hollow fiber membranes can be within the range of, inter alia, about 64 µm to about 297 µm.
Effective length
Hornung suggests that the effective length of its hollow fiber membranes can be in the range of from 120 mm to 270 mm. (Hornung ¶ 27.)
Packing density
Hornung suggests that the packing density of its hollow fiber membranes can be 55% to 65%. (Hornung ¶ 17.)
Total membrane surface area
Hornung suggests that the total membrane surface area can be 0.25 to 2.5 m2. (Hornung ¶ 34.)
Claim elements not expressly taught or suggested by Hornung
Hornung does not appear to specify: (1) an explicit range of about 168 µm to 175 µm for the inner diameter; (2) an explicit range of about 25 µm to about 26 µm for the fiber wall thickness; (3) an explicit range of about 207 mm to about 287 mm for the effective length; (4) an explicit range of about 57.5% to about 60% for the packing density; and (5) the explicit range of about 1.64 m2 to about 1.73 m2 for the total membrane surface area.
Inner diameter
As conveyed above, Hornung suggests that the inner diameter of its hollow fiber membranes can be within the range of, inter alia, 64 to 297 µm. (See § 6.4.1(A)(ii) supra.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). 
Notably the claimed range of inner diameters (about 168 µm to about 175 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, inner fiber diameters within the range of about 168 µm to about 175 µm: since these values lie inside Hornung’s suggested range.
Fiber wall thickness
As conveyed above, Hornung suggests that its hollow fiber membranes can each have a fiber wall thickness in the range of about 23 µm to 86 µm. (See § 6.4.1(A)(i) supra.) Here, the claimed range of fiber wall thickness (about 25 µm to about 26 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a fiber wall thickness within the range of about 25 µm to about 26 µm: since these values lie inside Hornung’s suggested range.
Effective length
As conveyed above, Hornung suggests that the effective length of its hollow fiber membranes can be in the range of from 120 mm to 270 mm. (See § 6.4.1(A)(iii) supra.) Here, the claimed range of effective length (about 207 mm to about 287 mm) overlaps with Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, an effective length within the overlapping range of about 207 mm to 270 mm: since these values overlap with Hornung’s suggested range.
Packing density
As conveyed above, Hornung suggests that the packing density of its hollow fiber membranes can be 55% to 65%. (See § 6.4.1(A)(iv) supra.) Here, the claimed range of packing density (about 57.5% to about 60%) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a packing density within the range of about 57.5% to about 60%: since these values lie inside Hornung’s suggested range.
Total membrane surface area
As conveyed above, Hornung suggests that the total membrane surface area can be 0.25 to 2.5 m2. (See § 6.4.1(A)(v) supra.) Here, the claimed range of total membrane surface area (about 1.64 m2 to about 1.73 m2) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a total membrane surface area within the range of about 1.64 m2 to about 1.73 m2: since these values lie inside Hornung’s suggested range.
With respect to claims 2, 3, and 5–8, Hornung’s hemodialyzer appears to have the same structural features as the hemodialyzer of claim 1. It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). Given that both Hornung’s hemodialyzer and the hemodialyzer of claim 1 have the same structural features, the properties of both hemodialyzers are presumed to be inherent to both hemodialyzers until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claims 4 and 9, Hornung suggests that its hemodialyzer comprises a housing. (Hornung ¶ 10.) Hornung further suggests that the diameter of the housing affects the packing density. (Id. ¶ 17.) The housing has an inner volume with a cylindrical shape. (Id. ¶ 11.) Additionally, Hornung suggests that the hollow fibers are packed within the inner volume of the housing. (Id. ¶¶ 19, 20.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
It is respectfully submitted that, at the time Applicant’s invention was effectively filed, Hornung’s disclosure would have reasonably suggested to those skilled in the art that the diameter of its housing affects packing density: by providing a desired volume for the hollow fibers. Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the diameter and/or the volume of Hornung’s housing: in order to enhance packing density. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330. 
With respect to claim 10, Hornung suggests that its bundle of hollow fiber membranes can consist of 85% to 95% of crimped fibers and 5% to 15% non-crimped fibers, relative to the total number of fibers in the bundle. (Hornung ¶ 10.)
With respect to claim 11, as conveyed above, Hornung suggests that the inner diameter of its hollow fiber membranes can be within the range of, inter alia, 64 to 297 µm. (See § 6.4.1(A)(ii) supra.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of inner diameters (about 170 µm to about 174 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, inner fiber diameters within the range of about 170 µm to about 174 µm: since these values lie inside Hornung’s suggested range.
With respect to claim 12, as conveyed above, Hornung suggests that its hollow fiber membranes can each have a fiber wall thickness in the range of about 23 µm to 86 µm. (See § 6.4.1(A)(i) supra.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of fiber wall thickness (about 25 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, fiber wall thicknesses within the range of about 25 µm: since this range lie inside Hornung’s suggested range.
With respect to claim 13, as conveyed above, Hornung suggests that the packing density of its hollow fiber membranes can be 55% to 65%. (See § 6.4.1(A)(iv) supra.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of packing density (about 58.0% to about 60.0%) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a packing density within the range of about 58.0% to about 60.0%: since these values lie inside Hornung’s suggested range.
With respect to claim 14, Hornung suggests that its hollow fiber membranes can comprise PSU and PVP. (Hornung ¶ 22.)
With respect to claim 15, Hornung suggests that its hollow fiber membranes can comprise a copolymer of acrylonitrile and sodium methallyl sulfonate. (Hornung ¶ 26.)
With respect to claim 20, Hornung teaches that its bundle of fiber membranes can comprise fibers with a sinusoidal texture with a wavelength within the range of about 6 mm to about 9 mm. (Hornung ¶ 17; claim 4.)
Response to Declaration2 and Remarks3
Examiner thanks Applicant for providing the Ward reference. Additionally, Applicant’s Declaration and Remarks are respectfully acknowledged. These documents have been fully considered but are not persuasive for similar reasons provided in the previous Office Action.4 Additional reasons are provided infra.
Declaration
In assessing the probative value of the Declaration, Examiner has considered at least the following aspects:
The Nature of the Matter(s) Sought to be Established. The nature of the matters sought to be established in the Declaration appears to be: (1) that the specific combination of the five parameters described in claim 1 yielded unexpected results (Dec. § 4); (2) that other parameters may not be responsible for the unexpected results (id. §§ 6, 9); and (3) that a person of ordinary skill in the art would not have been motivated to modify the ranges taught by Hornung to arrive at the specific ranges provided in claim 1 (id. § 8).
The Strength of any Opposing Evidence. Declarant appears to have provided evidence in the form of both opinion evidence (Dec. 2–3) as well experimental data (id. at 4 (showing Exhibit A)). Declarant has provided opinion evidence which does not appear to be factually supported. For example, Declarant’s assertions that other parameters (i.e., parameters other than the five listed in claim 1) may not be responsible for the unexpected results (Dec. § 6 (citing Exhibit A)) do not appear to be demonstrated via evidence of record. In particular, looking to Exhibit A, this evidence fails to adequately demonstrate that the unexpected results referred to by Declarant are attributed solely to the five parameters claimed. Furthermore, Declarant’s assertion that a person of ordinary skill in the art would not have been motivated to modify Hornung’s ranges to arrive at the ranges present in claim 1 (Dec. § 8) also do not appear to be supported by evidence. In view of such findings, it is respectfully submitted that the unsupported assertions provided by Declarant do not appear to be entitled to any weight with regard to legal conclusions. See MPEP § 716(III).
The Interest of Declarant in the Outcome of the Case. As it applies to the instant case, Declarant is one of the named inventors on the present application. Thus, it is presumed that Declarant may have a vested interest in the outcome of this case; and 
The Presence or Absence of Factual Support for Declarant’s Opinion. As a whole, the Declaration does not appear to provide factual support for Declarant’s opinions.
Previously it has been held that a statement provided by one or more experts is inadequate to overcome a rejection based on prior art when there is no factual support for the statement. MPEP § 716(III). And after considering the Declaration as well as the considerations set forth in MPEP § 716, Examiner finds that the Declaration is insufficient to overcome the rejection of the claims under 35 U.S.C. § 103: because said Declaration fails to set forth facts. Additionally, the Declaration includes statements which amount to an affirmation that the Declarant has never seen the claimed subject matter before. Respectfully, this is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
Remarks
Applicant’s remarks directed to the five parameters supra are found unpersuasive for reasons similar to those above. 
In particular, Applicant cites Table 3 of the Specification and argues that the other parameters listed in this table are either the same as used in the prior art or are parameters that depend on one or more of the five claimed parameters. (Remarks 7–8.) Respectfully, Table 3 as well as Applicant’s arguments fail to demonstrate that the unexpected results were caused—explicitly—by the five parameters of claim 1. For instance, how does Applicant know whether or not the unexpected results could have been impacted by a parameter outside the scope of Table 3? Without evidence to demonstrate that only the five claimed parameters were responsible, there is no reasonable basis to believe that only these five parameters were controlling.
Applicant cites Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293 (Fed. Cir. 2015) (“Allergan”). (Remarks 8–9.) However, Allergan per se appears to be directed to determining the nonobviousness of patented claims—as opposed to the claims of a pending application. Moreover, ignoring that the claims of the instant application have not been patented, “the burden of production falls upon the patentee to come forward with evidence that (1) the prior art taught away from the claimed invention; (2) there were new and unexpected results relative to the prior art; or (3) there are other pertinent secondary considerations.” (Remarks 9 (citing Allergan, at 1304–05).) Even if Allergan were precedential, when considering its proffered criteria (supra), it is respectfully submitted that Applicant has not come forward with any satisfactory evidence to meet said criteria. For instance, as conveyed in the previous paragraph, how does Applicant know whether or not the unexpected results could have been impacted by a parameter outside the scope of Table 3? Moreover, how does Applicant know that solely the five parameters claimed were responsible for the alleged unexpected results? With these considerations in mind, it is respectfully submitted that, even when viewing Applicant’s arguments through the lens of Allergen, Applicant’s burden of production (id.) would not have been met. In this same vein, Applicant argues that the five parameters in independent claim 1 led to an unexpected improvement in performance. (Remarks 9 (citing the Declaration).) Respectfully, Applicant’s argument is found unpersuasive for the reasons provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO 2014/202710 A1, published December 24, 2014. Note, for ease of citation, Examiner will refer to US 2016/0129172 A1, published May 12, 2016, (hereinafter “Hornung”) which claims priority to the instant WIPO document.
        2 Declaration filed June 6, 2022 (“Dec.”) and executed by Markus Storr (“Declarant”).
        3 Remarks filed June 6, 2022. 
        4 See Final Office Action, mailed March 7, 2022, p. 9.